DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 23 July 2021.
The application has been amended as follows: 
Claim 25 is amended as follows:
25. (currently amended) The sub-assembly as claimed in claim [[24]] 15, wherein the internal structure has a proximal inclined surface with a first inclination relative to a central axis of the housing, and wherein the guide fingers have the same inclination as the proximal inclined surface has.  
Claim 28 is amended as follows:
28. (currently amended) A method of assembling a sub-assembly of a medicament delivery device, comprising: 
a) providing a cap assembly comprising: 
a cap having a tubular body provided with a distal opening, the cap being configured to be mounted to a proximal end of the medicament delivery device, and 
a tubular remover received in the distal opening of the cap, the remover having a proximal end portion fixedly attached to the cap, 
wherein the remover has a plurality of radially flexible legs extending axially from a proximal end of the remover to a distal end thereof, each leg having a gripper configured to engage with a delivery member shield of the medicament delivery device, and each leg having a guide finger configured to extend distally beyond the grippers for cooperating with an internal structure of the medicament delivery 
b) assembling the cap with a housing having  the internal structure arranged inside the housing and provided with a proximal inclined surface, by pushing the remover into the housing,
by pushing the remover into the housing, 
c) expanding the remover radially by means of an assembly tool inserted into the housing from a distal end thereof, 
d) pushing the guide fingers against the proximal inclined surface of the internal structure whereby the legs of the remover maintain their expanded position, and e) removing the assembly tool from the housing.  
Reasons for Allowance
Claims 15-21, 23, and 25-35 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Raday et al (US 2012/0191047), fails to disclose or make obvious a device as described in claim 15. Specifically, Raday fails to disclose or make obvious a sub-assembly, in combination with the other elements of the claim, comprising a tubular remover where “each guide finger is located adjacent to, in a circumferential direction, a gripper” as required by the claim. Instead, Raday discloses a device where the guide finger is a straight portion of each leg of the shield remover, so that the guide fingers (1118) are axially displaced from the grippers (1120) of the shield remover. Similarly, Bunch (US 2017/0014578) discloses guide fingers (11.6) that are axially displaced from grippers (interpreted as the proximal ends of legs 11.3). Claims 16-21, 23, 25-27, and 29-34 are allowed for incorporating the above limitation due to their respective dependencies on claim 15.
The closest prior art of record, Raday, fails to disclose or make obvious a device as described in claims 28 and 35. Specifically, Raday fails to disclose or make obvious a sub-assembly, in combination with the other elements of the claim, comprising a tubular remover where “the guide fingers are configured to cooperate with the proximal inclined surface of the internal structure, to maintain a radial expansion of the legs of the remover” as claimed. Instead, Raday’s remover radially expands only because of abutment between the grippers (1118) and a needle shield that is inserted into the remover.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783